Citation Nr: 1629110	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  15-36 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include generalized anxiety disorder, claustrophobia, panic disorder and agoraphobia.

4.  Entitlement to service connection for a bilateral foot and toe disorder, including as due to cold weather exposure.

5.  Entitlement to service connection for a left leg disorder, including as due to cold weather exposure.

6.  Entitlement to service connection for a bilateral arm disorder, including as due to cold weather exposure.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee degenerative joint disease, including as due to cold weather exposure.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hand and finger disorder, including as due to cold weather exposure.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg disorder, including as due to cold weather exposure.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right thumb disorder, including as due to cold weather exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims of service connection for anxiety, claustrophobia and agoraphobia have been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that remand is appropriate because his service treatment records (STRs) appear to be incomplete.  He notes that a Report of Medical History is missing for his enlistment and separation physicals, and asserts that his records should show that he suffered from cold weather-related injuries in service.  He asks that efforts be made to assemble these records before adjudicating his claim.  See June 2016 Informal Hearing Presentation at 2.  There has been no formal finding that these records are unavailable.  Thus, remand is appropriate so that these STRs can be requested from the appropriate sources.  Additionally, any outstanding VA medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding STRs, including the Report of Medical History from his entrance and separation examinations.  If the requested records are unavailable, document the claims file to that effect and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).
2.  Obtain all outstanding VA treatment records, including those from the Bay Pines VA Healthcare System since December 2012.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of his frostbite/cold weather injury symptoms during service and after his separation from service.  

4.  After completing the above development, and any additional development that may be warranted, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


